Citation Nr: 1134047	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for allergic rhinitis and rhinosinusitis, claimed as sinus conditions, to include as secondary to hypertension.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1977, and for an additional 4 months and 9 days.  The Veteran's service records also indicate service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's November 2004 claim for service connection for a sinus condition.

In April 2008, the Veteran and his spouse testified at a hearing before a DRO; a copy of the transcript is associated with the record.

In June 2010, the Board disposed of other issues on appeal and remanded the issue listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration
 
Following remand by the Board, the RO granted service connection for hypertension in a July 2010 rating decision, and assigned a noncompensable rating effective November 30, 2004.  Additionally, the RO granted service connection for atherosclerotic heart disease in a June 2011 rating decision, and assigned a 30 percent rating.  Therefore, the issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is required in this case in order to comply with the Board's June 2010 remand instruction to obtain an addendum opinion from a VA examiner as to whether it is at least as likely as not that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were caused or aggravated by his time in service.

As the Board explained in its June 2010 remand, an April 2005 VA examiner's opinion is both ambiguous and without rationale.  Specifically, the examiner opined that the Veteran's diagnosed allergic rhinitis with chronic rhinosinusitis "is not likely related to his hypertension and just as likely as not related to his service."  Once VA decides to provide a medical opinion, the opinion must (1) be based upon consideration of the Veteran's prior medical history, (2) describe the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner's report must meet all three of these elements.

As the Veteran's representative correctly asserted in an August 2011 Written Brief Presentation, the Board's June 2010 remand instructed the Agency of Original Jurisdiction (AOJ) to obtain addendum opinions from the VA examiner as to whether it is at least as likely as not that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were caused or aggravated by his time in service, or by his service-connected hypertension.  Review of the September 2010 VA addendum opinion reveals that it includes an opinion and rationale on the question of service connection secondary to the Veteran's hypertension, but it does not include an opinion or rationale on the question of direct service connection.  Although the examiner explains that the Veteran's sinus/nasal conditions are "by definition...due to allergens and irritants," there is no discussion of whether it is at least as likely as not that the Veteran was exposed to those allergens and/or irritants in service, or whether that condition was aggravated in service.

On remand, the VA examiner should provide an addendum in which he opines on whether it is at least as likely as not that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were caused or aggravated by his time in service.  The examiner should provide a rationale for his opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the VA examiner in which he opines whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were caused or aggravated by his time in service.  The examiner should provide a rationale for his opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

If the examiner who conducted the original examination is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination should be provided.

2.  Following completion of the above development, the AOJ should readjudicate the issue of entitlement to service connection for allergic rhinitis and rhinosinusitis, claimed as sinus conditions, to include as secondary to service-connected hypertension.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


